UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4412



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES HODGE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
District Judge. (CR-04-284)


Submitted:   May 19, 2006                  Decided:   June 16, 2006


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric A. Bach, Charlotte, North Carolina, for Appellant. Karen S.
Marston, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Charles    Hodge   appeals     from     his   twenty-seven    month

sentence imposed following his guilty plea to possession of a

stolen firearm, in violation of 18 U.S.C. §§ 922(j), 924(a)(2)

(2000).        Hodge's counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967), stating that there were no

meritorious issues for appeal, but raising the following issues:

whether the magistrate judge erred by accepting Hodge’s guilty

plea;    and    whether    the    district     court    correctly     applied   the

sentencing guidelines.           Hodge was informed of his right to file a

pro se brief, but has not done so.                Because our review of the

record discloses no reversible error, we affirm.

               The   magistrate     judge    conducted       a   thorough   hearing

pursuant to Fed. R. Crim. P. 11.*            Hodge was properly advised as to

his rights, the offense charged, and the maximum sentence for the

offense.       The magistrate judge also determined that there was an

independent factual basis for the plea, and that the plea was not

coerced or influenced by any promises.                  Hodge did not move to

withdraw his guilty plea. On this record, we conclude that Hodge’s

guilty plea was knowing and voluntary.

               We also find that the district court properly computed

Hodge's offense level and criminal history category and correctly


     *
      Hodge consented to having the magistrate judge conduct the
plea hearing. See United States v. Osborne, 345 F.3d 281, 288 (4th
Cir. 2003).

                                       - 2 -
determined the advisory guidelines range. The court considered the

sentencing factors as set forth in 18 U.S.C. § 3553(a) (2000).   The

court applied the guidelines as advisory in light of United States

v. Booker, 543 U.S. 220 (2005), and sentenced Hodge at the bottom

end of the guidelines range.   We find the sentence was reasonable.

United States v. Green, 436 F.3d 449, 457 (4th Cir. 2006) (“[A]

sentence imposed within the properly calculated Guidelines range

. . . is presumptively reasonable”).

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.      We therefore

affirm Hodge's conviction and sentence.   This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel's motion

must state that a copy thereof was served on the client.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -